Approval of the Minutes of the previous sitting
(FR) Mr President, I would like to comment on point 16 of the Minutes, which quite rightly reports my request for a debate to be held on the waiver of my parliamentary immunity, something which you rejected. This therefore contradicts what the President of the sitting Mrs Angelilli said earlier, when she claimed that I had been given the floor yesterday to talk about the waiver of my parliamentary immunity, which is not true. This Parliament has therefore deprived one of its Members of a vital right to protection, without allowing either the party himself or anyone who may have spoken in his defence to speak on the subject in plenary, either during a debate or during their explanations of vote or any other occasion. I simply wanted this to be acknowledged, so thank you for having done that.
I understand that your comment is intended for the Minutes. Thank you for this comment.